Citation Nr: 1718729	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-39 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance of another or being permanently housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded this case in July 2015 and May 2016 for further development. 


FINDING OF FACT

The Veteran is not blind or nearly blind, a patient in a nursing home, in need of regular aid and attendance, or substantially confined to his dwelling and the immediate premises. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based on the need for aid and attendance or by reason of being permanently housebound are not satisfied.  38 C.F.R. §§ 1502, 1521, 5107; 38 C.F.R. §§ 3.102, 3.351, 3.352 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist have been satisfied, or no prejudicial error exists.  38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016); see Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Merits of Appeal

A. Law

An increased rate of pension in the form of SMP is provided at the rates set forth in 38 U.S.C.A. § 1521(d) and (e) when an otherwise eligible veteran is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521(d)(e); 38 C.F.R. § 3.351(a).   

Entitlement to SMP by reason of need for aid and attendance will be established if the evidence shows one of the following: (1) the veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) the veteran is a patient in a nursing home because of mental or physical incapacity; or (3) the veteran has a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

Entitlement to SMP at the housebound rate will be established if the veteran has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 (2016)), and has additional disability or disabilities ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or is permanently housebound by reason of disability or disabilities.  38 C.F.R. § 3.151(d).  The "permanently housebound" requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.

The factors considered in determining the need for aid and attendance include, in pertinent part, the inability to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  Not all of the above disabling conditions need be found to exist in order to grant aid and attendance benefits.  Id.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  


B. Evidentiary Standard

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


B. Analysis

The preponderance of the evidence shows that the criteria for SMP are not satisfied.  Although the Veteran has vision impairment due to cataracts, he is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less, as shown in a June 2016 VA eye conditions examination report.  He is not a patient in a nursing home.  

Probative evidence also shows that he does not have a factual need for aid and attendance.  VA examination reports and medical opinions, including the June 2016 aid and attendance or housebound examination, reflect that the Veteran was able to attend to his own toileting, hygiene, dressing and grooming, that he could feed himself, and that he sometimes prepared his own breakfast.  His wife prepared lunch and dinner, but this in itself does not show that the Veteran was unable to perform these tasks.  The Veteran drove to nearby places on occasion.  The VA examiner found that the Veteran was able to perform all functions of self-care, and was not housebound or in need of aid and attendance.  In an August 2016 opinion, the examiner again concluded that the Veteran's conditions did not cause him to be housebound or in need of aid and attendance.  The examiner explained that the Veteran had functional range of motion of his extremities, was able to ambulate, dress himself, and bathe himself.  He was independent in self-care and activities of daily living.  VA examination reports dated in August 2015 and December 2009 reflect similar findings, and show more participation by the Veteran in household activities such as cleaning.  

In his September 2010 substantive appeal (VA Form 9), the Veteran stated that his disabilities of the spine have rendered him bedridden for four days in a given week.  While there may have been occasions when the Veteran remained in bed due to his spine disabilities, the VA treatment records and examination reports do not show that the Veteran has generally been confined to his bed for several days each week, or that his condition actually requires that he remain in bed.  See 38 C.F.R. § 3.352.  More probative evidence in the form of the VA examination reports and treatment records, which generally show a much higher level of functioning that has included helping with cleaning, cooking, and doing the groceries, outweighs this statement in terms of whether the Veteran is in need of aid and attendance. 

The findings in the VA examination reports carry more evidentiary weight in the Board's determination than the Veteran's unsupported statements that he requires regular aid and attendance.  The former represent the informed conclusion of an objective medical professional based on examination of the Veteran and consideration of his own statements regarding his functioning and activities of daily living.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find that a medical expert's opinion has more probative value than a lay opinion); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  The evidence does not otherwise show that the Veteran has been so helpless as to be in need of regular aid and attendance. 

In sum, a factual need for aid and attendance is not established.  See 38 C.F.R. § 3.352.  Accordingly, the criteria for SMP based on need for aid and attendance are not satisfied.  See 38 C.F.R. §§ 3.151(c). 

With regard to SMP at the housebound rate, the evaluations assigned the Veteran's disabilities under the rating schedule do not satisfy the housebound criteria based on schedular ratings, and the VA examination reports show that the Veteran is not substantially confined to his home and immediate premises.  See 38 C.F.R. § 3.151(d).  Thus, the criteria for SMP at the housebound rate are not satisfied.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to SMP is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable decision in this matter. 


ORDER

Special monthly pension (SMP) based on the need for aid and attendance of another or being permanently housebound is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


